Citation Nr: 0527760	
Decision Date: 10/13/05    Archive Date: 10/25/05

DOCKET NO.  03-04 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for organic cardiovascular 
disease, or an arrhythmia (irregular heart rate) due to 
undiagnosed illness under 38 C.F.R. § 3.317.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel
INTRODUCTION

The veteran's active military service extended from November 
1989 to June 1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  

During his December 2003 videoconference hearing with the 
undersigned Veterans Law Judge, the veteran asserted that 
various symptoms, including carpal tunnel symptoms, were 
linked to service.  Notwithstanding the reference to these 
symptoms in a June 2004 Board remand, these claims have not 
been developed for consideration by the Board.  Absent a 
notice of disagreement, a statement of the case and a 
substantive appeal, the Board does not have jurisdiction.  
Bernard v. Brown, 4 Vet. App. 384 (1994); Hazan v. Gober, 
10 Vet. App. 511 (1997).  These claims are referred to the RO 
for such action as may be deemed appropriate.  

In June 2004, the Board denied the veteran's appeal for 
service connection for gastroesophageal reflux disease.  The 
Board remanded the issue of whether new and material evidence 
had been received to reopen a claim for service connection 
for an irregular heartbeat.  The RO was to notify the veteran 
of the evidence needed to reopen his claim (the appropriate 
letter was sent in June 2005), ask the veteran for the names 
and addresses of treating physicians (he responded that he 
was treated by VA and a copy of the VA records was obtained), 
and to consider the claim, to include as due to undiagnosed 
illness under 38 C.F.R. § 3.317 (see the supplemental 
statement of the case, dated in June 2005).  Since the 
requested development has been completed, the Board will 
proceed with its appellate review.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify the veteran of the further 
action required on his part. 



FINDINGS OF FACT

1.  An unappealed RO decision in August 1995 denied service 
connection for organic heart disease and an irregular heart 
rate.  

2.  Evidence submitted in support of the veteran's 
application to reopen a claim for service connection for 
organic cardiovascular disease or an irregular heart rate due 
to an undiagnosed illness includes a report of a November 
2003 magnetic resonance angiography, which was interpreted as 
showing a high grade stenosis at the junction of the right 
axillary to brachicephalic artery; the additional evidence is 
not cumulative or redundant of previously considered evidence 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

1.  The August 1995 rating decision that denied a claim for a 
service connection for organic heart disease or an irregular 
heart rate is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2004).

2.  The evidence presented since the August 1995 RO decision 
is new and material; the claim for service connection for 
organic cardiovascular disease or an irregular heart rate due 
to an undiagnosed illness is reopened.  38 U.S.C.A. §§ 1110, 
5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 3.303, 
20.1100, 20.1103 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2005).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  

In the present case, the Board reopens the claim for service 
connection for organic heart disease or an irregular heart 
rate.  Under these circumstances, which are only of benefit 
to the claimant, there is no prejudice to the veteran in 
adjudicating the application to reopen without further 
discussion of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  

Factual Background

The veteran previously claimed service connection for an 
irregular heartbeat.  The service medical records were 
obtained and reviewed.  

On a December 1994 VA examination, a physician reported an 
irregular heart rhythm with premature ventricular 
contractions and made that diagnosis.  A December 1994 chest 
X-ray was normal.  A December 1994 electrocardiogram 
disclosed multiple ventricular premature complexes.  

In August 1995, the RO denied service connection for an 
irregular heartbeat on the basis that there was no 
pathological evidence of organic cardiovascular disease.  The 
veteran did not make a timely appeal.  

Since the August 1995 RO decision, VA has received the 
following evidence.  

National Guard medical board records, dated in 1996, show the 
veteran was released for medical reasons other than those at 
issue.  A Bruce protocol, done in January 1996, was 
interpreted as negative.  

A VA examination was begun in January 2001.  The veteran gave 
a history of having an irregular heartbeat.  His records were 
reviewed.  On examination, his heart sounds were regular, 
without murmur, rubs, clicks, or third or forth heart sounds.  
There were no bruits, clubbing or cyanosis.  Pulses were 
normal.  There was no edema, jugular vein distension, dyspnea 
on exertion or varicose veins.  Chest X-ray, 
electrocardiogram, Holter monitor, and exercise stress 
testing were normal.  The assessment noted that there was no 
new information to support the claim.  Examination and 
testing were normal.  There was no evidence for a heart 
condition.  

The VA clinical records from December 1994 to October 2004 
were obtained.  These show that the veteran had magnetic 
resonance angiography (MRA) in November 2003.  The vessels 
were patent or open.  However, there was noted to be, on the 
right side, what appeared to be a high grade stenosis at the 
junction of the right axillary artery to the brachiocephalic 
artery.  In view of the veteran's symptomatology, the doctor 
believed that evaluation of the axillary and brachial 
arteries should be done by angiogram.  The pertinent 
diagnosis was suggestion of stenosis of the right axillary 
artery.  There is no evidence of further follow-up.  

Law and Regulations  

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

The provisions of 38 C.F.R. § 3.156 were during the pendency 
of this claim were changed, but only for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001), 
codified at 38 C.F.R. § 3.156 (2005).  The veteran's 
application to reopen his claim for service connection for 
varicose veins of the right leg was filed prior to August 29, 
2001; consequently, the version of § 3.156 in effect before 
August 29, 2001, applies.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), the Board must 
reopen a previously and finally disallowed claim when "new 
and material" evidence is presented or secured with respect 
to that claim.  See 38 U.S.C.A. § 7105(c) (West 2002) and 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998). 38 
C.F.R. § 3.156(a) (2001) (as effective for claims filed prior 
to August 29, 2001) provides as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

New evidence means more than evidence which has not been 
previously physically of record.  To be "new" additional 
evidence must be more than merely cumulative. Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Analysis

Evidence submitted in support of the veteran's application to 
reopen a claim for service connection for organic 
cardiovascular disease or an irregular heart rate due to an 
undiagnosed illness includes a report of a November 2003 
magnetic resonance angiography (MRA), which was interpreted 
as showing a high grade stenosis at the junction of the right 
axillary to brachicephalic artery.  The veteran's claim was 
originally denied because there was no evidence or organic 
cardiovascular pathology.  The MRA study of November 2003 
indicated organic pathology.  This evidence is not cumulative 
or redundant of previously considered evidence and, in the 
Board's judgment, is so significant that it must be 
considered in order to fairly decide the merits of the claim.

In view of the foregoing, the Board finds that there is 
evidence of record that was received since the August 1995 RO 
decision that is new and material.  Accordingly, the claim 
for service connection for organic cardiovascular disease or 
an irregular heart rate due to an undiagnosed illness is 
reopened.  38 C.F.R. §§ 3.104, 3.156(a),  20.1100, 20.1103.


ORDER

New and material evidence having been received, the claim for 
service connection for organic cardiovascular disease or an 
irregular heartbeat due to an undiagnosed illness is 
reopened; the appeal is granted to that extent only.  


REMAND

On the November 2003 MRA, the doctor noted what appeared to 
be a high grade stenosis at the junction of the right 
axillary artery to the brachiocephalic artery.  He 
recommended evaluation of the axillary and brachial arteries 
should be done by angiogram.  The Board finds that, in light 
of this competent evidence suggesting cardiovascular disease, 
and the contentions made on appeal, the veteran should be 
afforded a cardiovascular examination that includes any 
diagnostic tests that are deemed necessary and opinions 
addressing the questions at hand: whether the veteran has a 
cardiovascular disease that began during or within one year 
of service or is otherwise causally linked to service, and 
whether the veteran has any cardiovascular signs or symptoms, 
to include an irregular heart rate or arrhythmia, due to an 
undiagnosed illness.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2005).

In view of the foregoing, the case is REMANDED for the 
following action:  

1.  The veteran should be scheduled for a 
cardiovascular examination.  The claims 
folder should be made available to the 
examiner for review.  Any additional 
diagnostic studies which the examiner may 
deem necessary to respond to the 
questions that follow and are not 
medically contraindicated should be 
performed.  Following a review of the 
relevant evidence in the claims file, the 
cardiovascular examination and any tests 
that are indicated, the examiner should 
be requested to determine whether the 
veteran has an organic cardiovascular 
disease and, if so, whether it is at 
least as likely as not (a 50 percent or 
greater probability) that it was 
manifested during service, within the 
first year after service, or is otherwise 
causally linked to some indent of or 
finding recorded during service.  

The examiner should also be asked to 
determine whether the veteran has any 
cardiovascular signs or symptoms, to 
include an irregular heart rate, without 
any underlying organic heart disease or 
other etiology.  That is, the clinician 
should be requested to opine whether it 
is at least as likely as not (a 50 
percent or greater probability) that the 
veteran has any cardiovascular signs or 
symptoms, to include an irregular heart 
rate, due to an undiagnosed illness. 

3.  Thereafter, the RO should 
readjudicate the claim for service 
connection for organic cardiovascular 
disease or an irregular heart rate due to 
an undiagnosed illness in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


